Case 1:19-cv-00434-CFC-CJB Document 349 Filed 06/14/21 Page 1 of 2 PagelD #: 36008

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

PHARMACYCLICS LLC and
JANSSEN BIOTECH, INC.,

Plaintiffs,
v. C.A. No. 19-434 (CFC) (CJB)

ALVOGEN PINE BROOK LLC and
NATCO PHARMA LTD.,

Nem Nene eee Nee” ene” Nene” Nena Sener” Nena” See” “eee”

Defendants.

STIPULATION AND [PROPOSEB} ORDER

WHEREAS the 30-month stay of FDA approval of Alvogen Pine Brook LLC’s
(“Alvogen”) ANDA 212763 expires on or about July 17, 2021;

IT IS HEREBY STIPULATED, subject to the approval of the Court, that, in the event
Defendants Alvogen and Natco Pharma Ltd. (collectively, “Defendants”) intend to launch
Alvogen’s ANDA Product prior to this Court’s decision, Defendants shall give written notice to

the Court and Plaintiffs at least thirty days before any such launch.
Case 1:19-cv-00434-CFC-CJB Document 349

MorrIs, NICHOLS, ARSHT & TUNNELL LLP

/sf Jeremy A. Tigan

 

Jack B. Blumenfeld (#1014)
Jeremy A. Tigan (#5239)

1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899

(302) 658-9200
jblumenfeld@morrisnichols.com
jtigan@morrisnichols.com

Attorneys for Pharmacyclics LLC and Janssen
Biotech, Inc.

June 11, 2021

Filed 06/14/21 Page 2 of 2 PagelD #: 36009

YOUNG CONAWAY STARGATT & TAYLOR, LLP

/s/ James L. Higgins

 

Melanie K. Sharp (#2501)
James L. Higgins (#5021)
1000 North King Street
Wilmington, DE 19801
(302) 571-6600
msharp@ycst.com
jhiggins@ycst.com

Attorneys for Alvogen Pine Brook LLC and
Natco Pharma Ltd.

SO ORDERED this MW bay of June, 2021.

ie C4

United States District Judge”
